Citation Nr: 1141852	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected diabetes mellitus Type II.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2007 (atrial fibrillation) and June 2007 (TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have atrial fibrillation that is causally or etiologically related to his military service, to include as secondary to his service-connected diabetes mellitus Type II.  

2.  The Veteran's service-connected diabetes mellitus Type II, together with multiple other health disorders which exacerbate his diabetes mellitus Type II, renders him unable to secure and follow a substantially gainful occupation consistent with his education and employment history.


CONCLUSIONS OF LAW

1.  Atrial fibrillation was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claim now before the Board, where the Veteran is seeking to be service connected for his atrial fibrillation, in an August 2006 letter the RO notified the Veteran of the information and evidence to substantiate his service connection claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also included the following enclosures:  "VCAA Notice Response," "How You Can Help and How VA Can Help You" and "What the Evidence Must Show - Secondary S/C."  The Veteran informed VA in November 2006 that he had "no other information or evidence to give VA to substantiate my claim."  Further, a March 2006 letter also included the additional requirements delineated by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman.  After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in a December 2007 Statement of the Case (SOC).  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC, is sufficient to cure a timing defect).  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his service connection claim.  He has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  The service treatment records and all available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  

The Board further observes that, pertinent to the claim on appeal, the Veteran was afforded VA examinations/medical record reviews (both including opinions) in October 2006, January and September 2007, and January 2008.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination/medical record review reports are adequate, as they were predicated on a review of the claims file -- including the Veteran's complete medical history -- and all pertinent evidence of record as well as, in the case of the October 2006 VA heart examination, on a physical examination.  The reports included adequate medical information/opinions (with sufficient rationale) needed to adjudicate the affected claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, as to the TDIU claim, the Board notes that this claim has been granted, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the VCAA have been met with regard to this claim, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Law, Factual Background, and Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  These statements must be viewed in conjunction with all the evidence of record including the medical evidence.

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

At this juncture, the Board acknowledges its duty to liberally construe the pleadings to determine the claims before it.  Still, that duty does not require that VA solicit claims, particularly when the appellant is not appearing pro se before the Board.  Here, the Veteran is represented by a highly respected national Veterans Service Organization which is well versed in veterans law.  That service organization has limited their theory of the case to the claim that the claimed atrial fibrillation is secondary to the Veteran's service-connected diabetes mellitus Type II.  See October 2011 Informal Hearing Presentation.  They did not claim that the disorder was directly due to service or due to any other service-connected disorder.  The Board also recognizes that the Veteran has never argued entitlement to direct service connection for his claimed atrial fibrillation disorder, and that there is no lay or medical evidence otherwise suggesting any direct connection to service.  

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in the course of this appeal, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.) 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, at 54.

In this case, the Veteran contends that he has atrial fibrillation which was caused by (i.e., secondary to) his service-connected diabetes mellitus Type II.  

The Board initially observes that review of the Veteran's service treatment records, encompassing his period of active service from February 1969 to January 1972, and including the reports of his February 1969 induction/enlistment and November 1971 discharge examinations, makes no mention of either complaints of, clinical findings pertaining to, or diagnoses of cardiac-related problems (to include atrial fibrillation).  This finding, however is not detrimental to the Veteran's claim, as he is specifically alleging that his currently diagnosed atrial fibrillation disorder is secondarily related to his service-connected diabetes mellitus Type II.  

Review of an April 2006 VA diabetes mellitus examination report shows at that time the Veteran had yet to be diagnosed with diabetes.  The Veteran supplied a log book dating to March 2006 which included blood sugar findings.  The examiner commented that there was no cardiac symptoms relating to diabetes.  Cardiovascular disease was not present.  A diagnosis of diabetes mellitus Type II was supplied.  

A VA primary care outpatient clinic note, dated later in April 2006, shows that atrial fibrillation was diagnosed.  It was noted that this was the first documented diagnosis of this disorder, and the duration of the disorder was unknown.  

The RO granted service connection for diabetes mellitus Type II in June 2006.  See rating decision.  

The report of a VA heart examination conducted in October 2006 shows that the Veteran expressed his belief that his newly diagnosed atrial fibrillation was due to his service-connected diabetes mellitus.  Following a review of the medical record, and after examining the Veteran, the examiner opined that the atrial fibrillation, the only documented heart condition, was not due to, or caused by, the service-connected diabetes mellitus.  The examiner commented that review of the medical literature showed no relationship between diabetes and atrial fibrillation.  The examiner added that no baseline manifestations of the atrial fibrillation were present, and that there were no increased disabling manifestations which are proximately due to the service-connected diabetes mellitus.  In essence, the examiner found that there was no relationship between the diabetes mellitus and the atrial fibrillation.  

Review of a VA heart examination report dated in January 2007 shows that the Veteran was not examined, but rather, a medical opinion was sought.  The examiner, after reviewing the medical records on file, as well as literature provided by the Veteran (obtained from www.intelihealth.com - concerning atrial fibrillation), opined that the Veteran's atrial fibrillation was not caused by or the result of his diabetes.  The reviewing physician added that she had been unable to find evidence of diabetes being a cause of atrial fibrillation.  

A September 2007 VA heart examination report shows that the medical evidence was reviewed and a medical opinion was supplied.  The reviewing physician, the same physician who conducted the April 2006 VA diabetes mellitus examination, commented that, after consulting certain literature and resources, including www.mayoclinic.com, he could not find a reference regarding atrial fibrillation being caused or aggravated by diabetes mellitus.  The physician added that he had reviewed the cited website pertaining to the issue of complications of diabetes, and that atrial fibrillation was not listed.  He also searched under "risk factors" and "causes," and there was no citation to diabetes listed as either for atrial fibrillation, unless, mentioned the physician, the author of the informational website considered "other metabolic imbalance" or 'other medical problems" to mean diabetes mellitus.  

The examiner essentially found that there appeared to be no evidence-based or empirical data or research which shows any causality or aggravation of atrial fibrillation due to diabetes mellitus Type II.  

The VA physician who supplied the September 2007 VA medical opinion again supplied a medical evidence review/opinion in January 2008.  This was supplied as part of the report of a VA arrhythmias examination.  The physician commented that he had reviewed the VA computerized medical records, the Veteran's claims folder, previous VA examination reports and opinions, and test results.  Other pertinent evidence noted to have been reviewed included the Veteran's medical history, clinical experience, statements made by the Veteran, and other resources, including medical treatise evidence.  One such medical journal article reportedly had as its conclusion:  "Conclusion:  This is the first larg-scale [sic] study finding DM as a strong, independent risk for the occurrence of atrial fibrillation and flutter and other cardiovascular disease."  

The physician opined that he could not supply the sought after medical opinion, as to whether the Veteran's atrial fibrillation was due to, a result of, or aggravated by his service-connected diabetes mellitus Type II, "without resort to mere speculation."  In supplying his rationale, the reviewing physician pointed out that the Veteran's service-connected diabetes mellitus Type II was diagnosed in April 2006, as was his atrial fibrillation.  In April 2006 it was noted that the Veteran had not been receiving health care over the last number of years, therefore no documentation or evidence existed as to the exact onset of his diabetes or the onset of his atrial fibrillation.  The examiner also commented on medical treatise evidence supplied by the Veteran, which was noted to included a finding that "Diabetes mellitus is a strong, independent risk for atrial fibrillation and flutter in addition to other cardiovascular disease."  



The examiner went on to state 

      Although there has been some controversy regarding the role of diabetes in the development of atrial fibrillation, this article does offer compelling evidence, based on the size of the study, that diabetes was an independent risk factor for the development or occurrence of atrial fibrillation.  However, even given this compelling evidence that diabetes may be a risk factor, the study itself did have some limitations and did not demonstrate causation.
      
      Moreover, even if diabetes may be a significant contributor to development of atrial fibrillation in some cases, it would require resorting to mere speculation, what bearing, if any, diabetes had in this veterans case.  The reason for the basis for this statement is the fact that the timeframe is unknown as to when this veteran developed atrial fibrillation in relationship to his service-connected diabetes mellitus.
      
      For example, it is unknown if veteran's atrial fibrillation had its onset prior to the onset of his diabetes, and if such was the case, his diabetes would certainly not be the cause of his atrial fibrillation.  
      
      Regarding the issue of aggravation, again, this would require resorting to mere speculation as there is no quantifiable data, additional symptoms, or other measurable evidence of increased disability resulting from his atrial fibrillation the direct result of aggravation from his diabetes mellitus.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for atrial fibrillation, secondary to the service-connected diabetes mellitus Type II.  The service treatment records are completely negative for clinical findings or complaints concerning atrial fibrillation.  This, as mentioned, is not completely detrimental to the Veteran's claim, as he has not even alleged that his atrial fibrillation is directly related to service; he has instead claimed that it is secondary to his service-connected diabetes mellitus Type II.  Subsequent to service, the Veteran initially sought service connection for "heart condition" in August 2006.  

Notwithstanding the medical treatise evidence submitted by the Veteran in support of his claim, which will be discussed in greater detail below, the only other evidence linking the Veteran's current atrial fibrillation to his diabetes mellitus Type II is his own lay contentions.  In this case, although the Veteran may believe that his current atrial fibrillation is secondary to his service-connected diabetes mellitus Type II, the Board concludes that his own lay statement as to the etiology of the current atrial fibrillation is not competent evidence because unlike, for example, varicose veins or a dislocated shoulder, atrial fibrillation is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to an injury or disease in military service without medical expertise.  Barr (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Therefore, in this case, the Veteran's lay statements as to etiology do not constitute competent evidence. 

As to the Veteran's claim that he has atrial fibrillation that is related to his service-connected diabetes mellitus Type II, the Board also finds that the medical evidence of record does not support this contention.  The Veteran is service-connected for diabetes mellitus Type II; however, the medical evidence, under the specific facts of this case, has not established a relationship between his atrial fibrillation and his service-connected disability.  In this regard, the April 2006 VA examiner, following his reporting the Veteran's medical history, and after examining the Veteran, which included undertaking various tests, including blood glucose tests, opined that the Veteran did not have a condition which had worsened/increased as a result of the Veteran's diabetes and which was not a diabetic complication.  He added that at that time the Veteran did not have cardiovascular disease.  Two other VA medical professionals, in October 2006 and January 2007, opined that no relationship existed between the Veteran's atrial fibrillation and his diabetes mellitus Type II.  No medical opinion to the contrary is of record.  

Finally, the Board notes with regard to the January 2008 VA physician's very detailed opinion about a link between the atrial fibrillation and the service-connected diabetes mellitus Type II, to include consideration of the medical questions as to whether the atrial fibrillation had been due to, a result of, or aggravated by the service-connected diabetes mellitus Type II, the examiner stated that he could "resolve this issue without resort[ing] to mere speculation."  Despite the language used by the VA physician, the Board concludes that the examination is adequate.  Barr.  This is so because it is clear from the detailed examination report in this case that the examiner evaluated the "procurable and assembled data" and provided reasons for his opinion that showed his consideration of all pertinent and available medical facts.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  For example, the examiner explained, as comprehensively discussed above, as illustrated from the quoted portion of the opinion, clearly and sufficiently provided the reasons for his opinions following his having reviewed all of the pertinent and available medical facts.  

Finally, the Board has considered the treatise evidence submitted by the Veteran.  The Board notes that a medical article or treatise can provide important support if the evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the Board acknowledges that the treatise evidence received from the Veteran is of some probative value in that it discusses a potential relationship between the claimed atrial fibrillation and diabetes mellitus.  However, the Board ultimately finds that evidence to be substantially outweighed by the specific VA opinions of record, which took into account the seemingly favorable treatise evidence submitted by the Veteran, but also undertook a comprehensive review of other relevant medical literature, and ultimately found that any such link would be speculative under the specific facts and circumstances of the Veteran's case.

In summary, under the specific facts included in this appeal, the preponderance of the evidence is against finding a link between the current diagnosis of atrial fibrillation and the Veteran's service-connected diabetes mellitus Type II.  In addition, while the Veteran has limited his claim to consideration of service connection on a secondary basis, the Board nonetheless notes that atrial fibrillation was first diagnosed many years after his separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for atrial fibrillation because the competent evidence does not reveal a nexus between either the Veteran's atrial fibrillation and his service-connected diabetes mellitus Type II or to his military service.  Absent such a nexus, service connection may not be granted.  38 C.F.R. §§ 3.303, 3.310.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  See Gilbert, at 54.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, to qualify for benefits based on individual unemployability, if there are, as here, two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

In this case, the Veteran has at least one disability ratable at 40 percent or more, and the combined rating is 80 percent.  See June 2007 RO rating decision.  He therefore meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for peripheral neuropathy of the right lower extremity associated with diabetes mellitus Type II with fluctuating blurred vision, rated as 40 percent disabling; peripheral neuropathy of the left lower extremity associated with peripheral neuropathy of the right lower extremity, rated as 40 percent disabling; diabetes mellitus Type II with fluctuating blurred vision, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated noncompensably disabling.  The combined rating is 80 percent.  

The report of an April 2006 VA diabetes mellitus examination shows that the Veteran informed the examiner that he last worked in 1990; the Veteran reported that at that time he did maintenance work on forklifts.  The examiner commented that his diabetes had no effect on his usual daily activities.  

In March 2007, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He noted that he last worked full-time in 1989, and that he had become too disabled to work in December 2006.  He indicated that he completed high school.  

Review of an April 2007 VA general medical examination shows that the Veteran reported last working in 1989 doing forklift maintenance repair.  He described no specific physical disability which in 1989 prevented him from being employed.  The examiner commented that the Veteran's diabetes mellitus and bilateral lower extremity neuropathy would allow him to accomplish most non-physical labor type occupational duties.  

A January 2008 letter from a VA internist noted that the Veteran had multiple health care issues, including diabetes that is somewhat brittle and complicated by hypoglycemic episodes, obesity, severe sleep apnea complicated by pulmonary hypertension, proxsymal atrial fibrillation, and erectile dysfunction secondary to his diabetes.  The interest mentioned that the Veteran was a patient of his at the primary care clinic.  After review of the Veteran's medical records as well as medical literature the physician commented that the Veteran's multiple health care conditions exacerbated his diabetes and each other.  Of significant note, he added that the Veteran was not able to seek or maintain employment, and given these multiple health conditions which exacerbate his diabetes, "I do not foresee that he [the Veteran] will be employable."  The VA interest added that it was "at least as likely as not that his unemployability is related to these multiple health conditions exacerbating his diabetes as well as each other."  

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure and maintain substantially gainful employment.  The Board found the most probative evidence in this regard to be the January 2008 letter of the VA internist.  The Board is cognizant that the internist included nonservice-connected disabilities in finding that the Veteran was unemployable.  However, it appears that the examiner did so primarily for the purpose of establishing that such disabilities exacerbate his service-connected diabetes and related residuals.  For this reason, the Board concludes that the opinion places the evidence at least in equipoise.  Therefore, having resolved doubt in favor of the Veteran, the Board therefore finds that a total rating based on individual unemployability is warranted.  




ORDER

Entitlement to service connection for atrial fibrillation is denied

A total rating based on individual unemployability (TDIU) is granted, subject to laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


